J-S47038-20

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,           :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                Appellee                :
                                        :
                  v.                    :
                                        :
SERENA ALICE NICOLE LEE,                :
                                        :
               Appellant                :      No. 909 MDA 2020

     Appeal from the Judgment of Sentence Entered January 15, 2020
             in the Court of Common Pleas of Franklin County
           Criminal Division at No(s): CP-28-CR-0001237-2019

BEFORE:     STABILE, J., NICHOLS, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                   FILED MARCH 12, 2021

     Serena Alice Nicole Lee (Appellant) appeals from the January 15, 2020

judgment of sentence imposed after a jury found her guilty of fleeing or

attempting to elude a police officer and recklessly endangering another

person (REAP). Appellant’s prior counsel, Enoch H. Jones, IV, Esquire, has

filed a petition to withdraw and a brief pursuant to Anders v. California,

386 U.S. 738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009). In response, Appellant retained new counsel, Todd Mosser, Esquire,

who filed an advocate’s brief,1 raising a new claim. Upon review, we affirm

Appellant’s judgment of sentence and grant Attorney Jones’ petition to

withdraw.


1 We grant Appellant’s October 16, 2020 application for post-submission
communication.



*Retired Senior Judge assigned to the Superior Court.
J-S47038-20


     We glean the following from the record. Appellant’s charges stem from

a high-speed chase. On July 6, 2019, Pennsylvania State Police Troopers

Benjamin Forsythe and Brandon Olewine were on stationary patrol in a lot

adjacent to Buchanan Trail West, a roadway with a posted speed limit of 55

miles per hour in the area being patrolled. At approximately 6:00 p.m., the

troopers observed a black Chevrolet Camaro, driven by Appellant, traveling

towards them at a high rate of speed. According to radar, Appellant was

traveling 110 miles per hour. The troopers activated their lights and sirens.

Appellant passed without stopping, and the troopers pulled behind Appellant

onto Buchanan Trail West to initiate a traffic stop. Appellant slowed briefly

and then continued to accelerate to approximately 150 miles per hour.

During the ensuing chase, Appellant drove on the wrong side of the road and

forced a vehicle to maneuver away to avoid being struck. The troopers

reported the pursuit over radio. Trooper Christie Sages, who was in the area,

responded and parked along Buchanan Trail West with her lights on. As

Appellant approached Trooper Sages, Appellant turned off Buchanan Trail

West and onto Lemar Road, a residential street. Troopers Forsythe and

Olewine were unable to make the turn, so Trooper Sages continued the

pursuit onto Lemar Road. At that point, Trooper Sages activated her sirens.

     As Trooper Sages followed Appellant around a curve on Lemar Road,

Trooper Sages lost sight of Appellant for a second. As Trooper Sages

continued to give chase, she passed Appellant who had stopped the Camaro



                                    -2-
J-S47038-20


in the front yard of a residence. Trooper Sages reversed her vehicle to

approach Appellant, but slid into a ditch on the side of the road in the

process. At that point, Troopers Forsythe and Olewine approached and found

Appellant’s vehicle in the yard. As Appellant exited the Camaro, the troopers

took Appellant into custody without incident.

     Based on the foregoing, Appellant was charged with, inter alia, fleeing,

REAP, reckless driving, and trespass by motor vehicle. On November 14,

2019, Appellant proceeded to a jury trial on the first two counts and a

simultaneous bench trial on the two summary counts. The Commonwealth

presented testimony from Troopers Forsythe, Olewine, and Sages, and

showed the dash-cam video recording from Trooper Olewine’s vehicle.

Appellant testified in her defense. According to Appellant, she did not

normally drive the Camaro, which belonged to her father, and she was

speeding because she was late for work. According to Appellant, Lemar Road

was her “fun route when [] running late” because it has no traffic and she

can “go fast.” N.T., 11/14/2019, at 93. Appellant testified that she was

listening to “very loud” music while she drove and had forgotten to adjust

the rearview mirror. Id. at 93. Appellant further testified that she did not

see the troopers, and that she stopped in the front yard because the rotors

were malfunctioning, causing the Camaro to shake when braking at high

speeds.   On   cross-examination,   Appellant   agreed   that   her   behavior




                                    -3-
J-S47038-20


endangered herself and others. Id. at 104-05. At the conclusion of the trial,

Appellant was found guilty as charged.

     On January 15, 2020, the trial court sentenced Appellant on the
     fleeing charge to 6 to 23 months’ imprisonment in the Franklin
     County Jail, with parole at the expiration of the minimum,
     provided Appellant had a home plan. On the [REAP] charge,
     Appellant was sentenced to 24 months’ probation. The sentences
     were ordered to run concurrently.[2]

           On January 24, 2020, Appellant filed a post-sentence
     motion, [challenging the sufficiency and weight of the evidence
     and the discretionary aspects of her sentence]. On the same
     date, Appellant filed a motion for bail pending appeal. After a
     hearing on both motions on January 31, 2020, the trial court
     granted Appellant’s motion for bail pending appeal and directed
     Appellant to file an amended post-sentence motion within
     fourteen days of the date of the order.

            [Appellant sought and was granted an extension of time to
     file the amended motion.] On March 6, 2020, Appellant filed an
     amended post-sentence motion, withdrawing her claims with
     regard to the sufficiency of the evidence and the weight of the
     evidence. On April 6, 2020, the Commonwealth filed a
     response[]. By opinion and order of court filed April 28, 2020,
     the trial court denied Appellant’s motion.

Trial Court Opinion, 7/8/2020, at 1-2 (party designations altered; footnotes

and unnecessary capitalization omitted). This appeal followed.3




2 Attorney Jones represented Appellant at trial and at her sentencing
hearing. Following Appellant’s sentencing hearing, she retained Erich E.
Hawbaker, Esquire, as counsel.

3 Appellant pro se filed a notice of appeal. Thereafter, Attorney Hawbaker
was granted leave to withdraw and Attorney Jones was again appointed to
represent Appellant.




                                    -4-
J-S47038-20


      We must first address the request to withdraw by Attorney Jones, with

the following principles guiding our review.

            Direct appeal counsel        seeking  to   withdraw
            under Anders must file a petition averring that,
            after a conscientious examination of the record,
            counsel finds the appeal to be wholly frivolous.
            Counsel must also file an Anders brief setting forth
            issues that might arguably support the appeal along
            with any other issues necessary for the effective
            appellate presentation thereof....

            Anders counsel must also provide a copy of
            the Anders petition and brief to the appellant,
            advising the appellant of the right to retain new
            counsel, proceed pro se or raise any additional points
            worthy of this Court’s attention.

            If counsel does not fulfill the aforesaid technical
            requirements of Anders, this Court will deny the
            petition to withdraw and remand the case with
            appropriate instructions (e.g., directing counsel
            either to comply with Anders or file an advocate’s
            brief on Appellant's behalf). By contrast, if counsel's
            petition and brief satisfy Anders, we will then
            undertake our own review of the appeal to determine
            if it is wholly frivolous. If the appeal is frivolous, we
            will grant the withdrawal petition and affirm the
            judgment of sentence. However, if there are non-
            frivolous issues, we will deny the petition and
            remand for the filing of an advocate’s brief.

      Commonwealth v. Wrecks, 931 A.2d 717, 720–21 (Pa. Super.
      2007) (citations omitted). Our Supreme Court has clarified
      portions of the Anders procedure:

            [I]n the Anders brief that accompanies court-
            appointed counsel’s petition to withdraw, counsel
            must: (1) provide a summary of the procedural
            history and facts, with citations to the record; (2)
            refer to anything in the record that counsel believes
            arguably supports the appeal; (3) set forth counsel’s



                                      -5-
J-S47038-20


             conclusion that the appeal is frivolous; and (4) state
             counsel’s reasons for concluding that the appeal is
             frivolous. Counsel should articulate the relevant facts
             of record, controlling case law, and/or statutes on
             point that have led to the conclusion that the appeal
             is frivolous.

        Santiago, 978 A.2d at 361.

Commonwealth v. Cook, 175 A.3d 345, 348 (Pa. Super. 2017).

        Although the Anders brief does not include citations to the record in

the statement of the case, we conclude that Attorney Jones has complied

substantially   with   the   technical   requirements     set     forth   above.   See

Commonwealth v. Prieto, 206 A.3d 529, 533 (Pa. Super. 2019) (citation

omitted) (“Substantial compliance with [Anders/Santiago] requirements is

sufficient.”). As discussed supra, Attorney Mosser has filed an advocate’s

brief   on   Appellant’s   behalf,   raising   a   new   claim.    Accordingly,    “our

independent review is limited to those issues raised in the Anders brief. We

then review the subsequent [] counseled filing as we do any advocate’s

brief.” Commonwealth v. Bennett, 124 A.3d 327, 333 (Pa. Super. 2015).

        The first two issues identified in the Anders brief challenge the

sufficiency of the evidence supporting Appellant’s convictions for fleeing and

REAP. Anders Brief at 13-15. Our standard of review for a challenge to the

sufficiency of the evidence is well-settled. “Whether sufficient evidence

exists to support the verdict is a question of law; our standard of review

is de novo and our scope of review is plenary.” Commonwealth v. Giron,




                                         -6-
J-S47038-20


155 A.3d 635, 638 (Pa. Super. 2017) (citation and quotation marks

omitted).

      Our standard of review for a challenge to the sufficiency of the
      evidence is to determine whether, when viewed in a light most
      favorable to the verdict winner, the evidence at trial and all
      reasonable inferences therefrom are sufficient for the trier of fact
      to find that each element of the crimes charged is established
      beyond a reasonable doubt.

      The facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. Any doubt
      raised as to the accused’s guilt is to be resolved by the fact-
      finder. As an appellate court, we do not assess credibility nor do
      we assign weight to any of the testimony of record. Therefore,
      we will not disturb the verdict unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact
      may be drawn from the combined circumstances.

Commonwealth v. Akhmedov, 216 A.3d 307, 322 (Pa. Super. 2019) (en

banc) (citations, quotation marks, and original brackets omitted). Fleeing or

attempting to elude a police officer is defined as “[a]ny driver of a motor

vehicle who willfully fails or refuses to bring his vehicle to a stop, or who

otherwise flees or attempts to elude a pursuing police officer, when given a

visual and audible signal to bring the vehicle to a stop[.]” 75 Pa.C.S. § 3733.

An individual commits REAP if she “recklessly engages in conduct which

places or may place another person in danger of death or serious bodily

injury.” 18 Pa.C.S. § 2705.

      As detailed supra, the jury heard testimony from the three troopers

and Appellant, and observed a video of the pursuit. Upon review, we

conclude that the evidence, especially of Appellant’s high rate of speed, her



                                     -7-
J-S47038-20


failure to stop for the troopers, and her driving on the wrong side of the

road, was sufficient to establish the elements of fleeing and REAP. The jury

clearly found Appellant’s testimony that she was unaware of the pursuing

troopers   to   be   incredible,    and   we    will   not   disturb   that   credibility

determination. Accordingly, we agree with Attorney Jones that Appellant’s

sufficiency claims are frivolous.

      The third and final claim raised in the Anders brief challenges the

discretionary aspects of Appellant’s sentence. Anders Brief at 16-18. We

consider this mindful of the following.

      An appellant is not entitled to the review of challenges to the
      discretionary aspects of a sentence as of right. Rather, an
      appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction. We determine whether the
      appellant has invoked our jurisdiction by considering the
      following four factors:

            (1) whether appellant has filed a timely notice of
            appeal, see Pa.R.A.P. 902 and 903; (2) whether the
            issue was properly preserved at sentencing or in a
            motion to reconsider and modify sentence, see
            Pa.R.Crim.P. 720; (3) whether appellant’s brief has a
            fatal defect, Pa.R.A.P. 2119(f); and (4) whether
            there is a substantial question that the sentence
            appealed from is not appropriate under the
            Sentencing Code, 42 Pa.C.S.[] § 9781(b).

Commonwealth v. Samuel, 102 A.3d 1001, 1006-07 (Pa. Super. 2014)

(some citations omitted).

      Here, Appellant has satisfied the first three requirements. However, in

the Pa.R.A.P. 2119(f) statement contained in the Anders brief, Attorney




                                          -8-
J-S47038-20


Jones avers that because “Appellant received a sentence that was squarely

within the standard range of sentences,” Appellant “is unable to put forth a

colorable argument that her sentence was inconsistent with a specific

provision of the Sentencing Code, or contrary to the fundamental norms

which underlie the sentencing process[.]” Anders Brief at 12 (citation

omitted). In Appellant’s amended post-sentence motion, she contended that

the sentence was unduly harsh because she will be unable to care for her

daughter and father while in jail, and the trial court failed to consider the

protection of the public, the gravity of the offense, and Appellant’s

rehabilitative needs. Amended Post-Sentence Motion, 3/6/2020.

      This Court has held on numerous occasions that a claim of
      inadequate consideration of rehabilitative needs does not raise
      a substantial question for our review. Similarly, an allegation
      that a sentencing court failed to consider or did not adequately
      consider certain mitigating factors does not raise a substantial
      question that the sentence was inappropriate.

See Commonwealth v. Pacheco, 227 A.3d 358, 375, (Pa. Super. 2020)

(citations omitted), appeal granted in part on other grounds, 237 A.3d 396

(Pa. 2020). Appellant was sentenced within the standard range of the

sentencing guidelines. The trial court had the benefit of a pre-sentence

report, as well as letters from Appellant and her father. It is evident from

the record that the trial court considered at length all relevant factors,

including the effect of a jail sentence on Appellant’s daughter and father, but

ultimately concluded that Appellant’s conduct warranted a standard-range




                                     -9-
J-S47038-20


jail sentence on the fleeing charge. See Trial Court Opinion, 3/28/2020, at

4-7; N.T., 1/15/2020, at 3-9. Thus, we agree with counsel that Appellant

cannot put forth a substantial question that the sentence appealed from is

not appropriate, and that a discretionary-aspects-of-sentencing claim is

therefore frivolous.

      Having reviewed the claims raised in the Anders brief, we now turn

our review to the single claim raised in Appellant’s brief: whether the trial

court erred in giving a jury instruction on consciousness of guilt “where there

was no factual evidence to support the issuance of that charge[.]”

Appellant’s Brief at 4.

      We review this claim mindful of the following. “When reviewing the

propriety of a jury charge, an appellate court examines the charge as a

whole. The trial court has broad discretion in formulating jury instructions,

as long as the law is presented to the jury in a clear, adequate, and accurate

manner.” Commonwealth v. Lukowich, 875 A.2d 1169, 1174 (Pa. Super.

2005) (citations omitted). “Our Supreme Court has noted that [w]hen a

person commits a crime, knows that he is wanted therefor, and flees or

conceals himself, such conduct is evidence of consciousness of guilt, and

may form the basis in connection with other proof from which guilt may be

inferred.” Commonwealth v. Barnes, 593 A.2d 868, 869 (Pa. Super. 1991)

(citation and quotation marks omitted).




                                    - 10 -
J-S47038-20


      By way of background, the Commonwealth proposed a consciousness

of guilt instruction based upon Appellant’s driving onto the yard as an

attempt to hide from the troopers. Appellant objected on the basis that

whether Appellant was hiding was a credibility issue for the jury to

determine, and that there was no evidence offered that indicated she was

hiding. N.T., 11/14/2019, at 108-09. The trial court overruled the objection,

finding that precluding the instruction was improper where “there are two

different versions of the evidence” and it was up to the jury to decide how to

apply the evidence. Id. at 109. Thereafter, the trial court provided the

following instruction to the jury.

            Now, there was evidence that tended to show that
      [Appellant] hid from the police by parking her vehicle [in the
      yard,] an address where she did not have permission to be, in an
      attempt to conceal herself from the police. [Appellant] maintains
      that she parked [there] because she was fearful to continue
      driving her shaking vehicle. The credibility, weight, and effect of
      this evidence is for you to decide.

            Generally speaking, when a crime has been committed and
      a person thinks he or she may be accused of committing it and
      he or she flees or conceals himself or herself, such flight or
      concealment is a circumstance tending to prove the person is
      conscious of guilt. Such flight or concealment does not
      necessarily show consciousness of guilt in every case. A person
      may flee or hide for some other motive and may do so even
      though innocent.

            Whether the evidence of flight or concealment in this case
      should be looked at as tending to prove guilt depends on the
      facts and circumstances of this case, especially upon the motive
      that may have prompted the flight or concealment. And you may
      not find [Appellant] guilty solely on the basis of evidence of
      concealment.



                                     - 11 -
J-S47038-20



Id. at 135.

      On appeal, Appellant argues that the evidence presented at trial

indicated Appellant “stopped her car in plain view. She did not try to drive

around to the back of the house nor did she attempt to flee the vehicle. It

was simply impossible for her to ‘conceal’ herself from several troopers who

were chasing her[.]” Appellant’s Brief at 8 (unnecessary capitalization

omitted).

      Upon review, the evidence supported the inference that Appellant was

attempting to flee from the troopers when she turned onto Lemar Road and,

after losing sight of Trooper Sages’ vehicle around a bend, drove onto

someone’s front yard and began to exit her vehicle. The fact that she was

unsuccessful in her attempt to flee and/or conceal herself does not preclude

the trial court from offering the instruction and allowing the jury to

determine whether it believed Appellant’s explanations for her driving

pattern, or whether it believed the evidence presented supported Appellant

being conscious of her guilt. Accordingly, we discern no abuse of discretion

in the trial court’s consciousness-of-guilt charge.

      Based upon the       foregoing, Appellant is not entitled to relief.

Accordingly, we affirm Appellant’s judgment of sentence and grant Attorney

Jones’ petition to withdraw.

      Judgment of sentence affirmed. Petition to withdraw granted.




                                     - 12 -
J-S47038-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 03/12/2021




                          - 13 -